Breese, J. Of the ten objections made in the County Court to which this writ of error was directed, the first and ninth are considered as abandoned by the defendants in error. In truth, the ninth objection that some of the lots assessed were church property, and therefore not subject to assessment, could not be made by these defendants, as they show no interest in that property. Nor can the eighth objection avail them, that some of the lots assessed were owned by minors, for whom no guardians were appointed, and for the same reason. The minors themselves, or their guardians for them, when appointed, can make the objection, if advisable. The tenth objection is of a nature so general as to preclude any particular inquiry into it, and we will confine ourselves to those considered meritorious. It is alleged by the defendants that the assessment was not uniform on all the real estate in the natural division of the city benefited by the improvement. Section two of article 8 of the charter of the city of Ottawa provides that the expenses of any improvement in the foregoing section, except side walks and private drains, shall be assessed upon real estate in any natural division benefited thereby, with the costs of the proceedings therein, in proportion, as nearly as may be, to the benefits resulting thereto. Act of Feb. 10,1853, to charter the city of Ottawa. It is contended that this means that all the property in the natural division must be assessed, and not alone the particular property in such division benefited by the proposed improvement. We do not regard this as a positive command to the commissioners to assess all the property in the natural division benefited. The language of the charter is not that the assessment shall be made on all the real estate of any natural division, but upon “ real estate in any natural division benefited thereby.” It is a limitation on the power of the commissioners, not to go out of a natural or obvious division to make assessments, but having-selected the area, then to assess such property in it for taxation as will, most likely, be benefited. The fifth objection to which the defendants’ counsel has called the attention of the court, not arguing the third and fourth, is, that the city clerk did not give sufficient notice of the time and place of hearing objections to the confirmation of the assessment by the city council. The sixth section of article 8 provides, “ When the commissioners shall have completed their assessment, and made a correct copy of it, they shall deliver the same to the city clerk within forty days after appointment, signed by all the commissioners. The clerk shall thereon cause a notice to be published in one or more newspapers published in said city, for six days, to all persons interested therein, of the completion of the assessment and the filing- of the roll. Time and place shall be designated for hearing objections.” It is insisted that this form of notice “ to all persons interested,” as under it a person may be deprived of his property, is not sufficiently special, and that the notice should contain either a description of the lands assessed, or the names of the owners of the property assessed ; that the notice is too general to effect the object intended by notice. It is a sufficient answer to this objection to say, that it conforms to the requirements of the statute; it is general, because the statute allows a general notice. The commissioners notified all persons interested that they had assessed a certain sum on the real estate in the part of the city benefited by graveling La Salle street, from the south side of Main street to the canal bridge, etc., and a day, hour and place named in the notice when objections to the assessment would be heard. This notice is also in strict conformity with the form adopted by the city council, entitled, “ An Ordinance concerning assessments for public improvements.” Section four of article 8 requires the commissioners to give six days’ notice in one or more newspapers published in the city, of the time and place of meeting, prior to making assessments, “ to all persons interested.” Now this notice could not well be specific, for it could not be known to the commissioners whose property, or what particular property, would be assessed; and, therefore, a general notice was all the notice that could be given. If a more particular notice might have been given after the assessment, the legislature should so have required. In their wisdom, it was not deemed necessary; but the same phraseology is used in the sixth section. The notice given contains a description of the property assessed, sufficiently particular to arrest the attention of the owners of lots or land in that described locality. By the second section of the act entitled “ An Act to amend the charters of the several towns and cities in this State,” approved March 1,1854, (Laws of 1854, page 22), power is given to the corporate authorities to provide, by resolution or ordinance, for “ the kind and time of notice of assessments.” This notice is in conformity with the city ordinance on that subject. The seventh objection goes to the fact, that the collector did not make return of his warrant in thirty days, as required by the ordinance of the city to which reference has been made. The ordinance does make this requirement, but the charter does not, and are the proceedings all void if he does not so return it ? It is a mere direction of the city council to their officer to make the return within that time and for their benefit. We cannot see how it can injuriously affect the owners, if the warrant be not returned in that time, if the direction of the council be not obeyed. As to the fourth objection, not waived by the defendants, and yet not insisted on by them, it is sufficient to say, that the law under which the commissioners acted, does not require them to go upon and view the premises to be assessed. The sixth objection is, that the collector’s return does not show any demand for the sums assessed, nor that the owners had no goods and chattels. Section eight, of article nine, provides, that the collector shall return the list, etc., with a certificate, signed by him, that the taxes remain unpaid, and that he could find no goods and chattels whereon to levy and collect the amount of the tax. The return conforms to this provision. We have held such a return conclusive of the fact stated, the officer being responsible for a false return, if it be one. Taylor v. The People, 2 Gilm. R. 351; Job et al. v. Tebbets, 5 ib. 382. We can see no force in the objections made to rendering judgment against the lots assessed. The judgment of the County Court is reversed, and the cause remanded, with directions to enter judgment against the lots, notwithstanding the objections. Judgment reversed.